DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group I, claims 1-15 in the reply filed on 5/27/2021 is acknowledged.
Claims 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/27/2021.
Double Patenting
Applicant is advised that should claim 1 be found allowable, claim 8 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
In this case, while the claim preambles differ slightly (for controlling a colloidal mixture dispersed in water vs. for generating a time-varying pulsed wave to control a colloidal mixture in water), the bodies of the claims are identical. The preambles here do not patentably distinguish the structure of the two claimed inventions. A pulsed wave by its nature is time varying.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 5-7, 9, 12-15 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 5, the recitation of “disposed toward a bottom portion” creates confusion. What element is the bottom portion part of? For Examination purposes, it is read as “a bottom portion of the separation receptacle”.
Regarding claim 9, the recitation of “includes a solenoid that is separated by approximately 0.79 times the radius of the solenoid coils” creates confusion. What is the solenoid separated from?
Regarding claims 12-15, the recitations of “a pair of first phase solenoids”, “a pair of second phase solenoids”, “a pair of third phase solenoids”, and “a pair of fourth phase solenoids” creates confusion. Are each of the pairs a subset of the plurality of electrically coupled solenoids set forth in claim 8 or are they additional solenoids?
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Christodoulou (US 2004/0108276) in view of Scott (USP 2,604,207) in view of Warner (US 2011/0309026).
Regarding claims 1-2, 4, and 8, Christodolou discloses an electromagnetic skimmer for removing a colloidal mixture from water (title/abstract) in figure 1 comprising:
A depository for receiving the colloidal mixture (vessel, conveyor belt, magnetic drum in figure 1) having a ramp (conveyor belt with magnetic drum) including a central body (see unit including conveyor belt), having a proximal end portion generally disposed at the water (see e.g. at the magnetic drum end of the conveyor belt) and extending at an upwardly inclined angle away from the water to a distal end portion (see discharge end of conveyor into vessel). 

Scott discloses a magnetic separating apparatus comprising a magnetic belt/chain (17) having a plurality of magnets (16) disposed within and rotating within a material conveying belt (18) for the removal of magnetic material from a liquid (C2/L50- C3/L40) wherein the belt has an area, separation section outside the magnetic field for releasing recovered material (see feeding to hopper 21). Scott further provides in the figures that the belt is capable of operating at a different speed from the magnetic belt (note the chain 17 runs on a narrow diameter than the belt 18 on the wheels 15) and thus necessarily will operate at different speeds.
It would have been obvious to one having ordinary skill in the art at the time of the filing of the invention to have modified Christodoulou to include the magnetic belt (chain) within the conveyor belt of Christodoulou for the purpose of maintaining magnetic attraction to the separated material over a larger distance to reduce the loss of material from the conveyor as well as to aid in attracting additional material to provide for a more complete recovery and separation.
Warner discloses an electromagnetic boom for oil spill cleanup (colloidal mixtures) in figures 1-2 comprising a boom (100) having a plurality of linearly connected solenoids (110-113, figure 1) at the water for providing an electromagnetic pulsed wave/travelling wave to transport the colloidal mixture (abstract) and further a collection 
It would have been obvious to one having ordinary skill in the art at the time of the filing of the invention to have provided Christodolou with an electromagnetic boom as taught by Warner for the purpose of drawing magnetized oil to the collecting apparatus (i.e. drum and conveyor), see also Warner (abstract).
With respect to “magnetically coupled”; this limiting is considered implicitly met by the combination. Both Christodolou and Warner provide magnetic fields which will necessarily result in a coupling or attraction of the devices. Consider specifying a particular attachment or details of the coupling.
Regarding claim 3, Christodolou further provides an electric dipole magnetic disposed at the proximal end portion (magnetic drum; electromagnets, see [0009, 0013, 0107]).
Regarding claims 5-7, Christodolou provides the vessel as part of the depository, the vessel is capable of separating (e.g. by decanting) oil from the colloidal mixture) and further magnetic particles from the colloidal mixture (by decanting; by proximity of the magnetic belt/drum; note claims do not set forth specific structures to provide how the receptacle does the separation).
Regarding claim 9, Christodolou as modified provides all limitation set forth above. Warner provides the solenoids (figure 1) but does not expressly provide a separation based on radius of 0.79 times the coil radius. However, one having ordinary skill in the art at the time of the filing of the invention would have found it to be obvious to achieve an optimal coil separation geometry for the purpose of providing for effective, In re Aller, 105 USPQ 233.  Further, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USP 215 (CCPA 1980).
Regarding claim 10, Christodoulou as modified by Warner is capable of operating a four phase sequence. The manner of operating a device does not patentably distinguish the device. Note also Warner figure 3a (phases 1, 4), figure 3b (phase 2), figure 3c (phase 3).
Regarding claim 11, Warner further provides the time varying wave from the solenoids (abstract, also figures 3a-3c).
Regarding claims 12-15, Warner further provides in figure 3a, a first pair of solenoids (110,111), in figure 3b, a second pair of solenoids (111,112), in figure 3c, a third pair of solenoids (112, 113), and in figure 3a a fourth pair of solenoids (111,113) wherein the activation of the first, second, third, and fourth pairs are respectively off set from their preceeding pair ([0040-0044]); note the claims do not preclude solenoids being shared between pairs.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID C MELLON whose telephone number is (571)270-7074.  The examiner can normally be reached on 9am-5pm Monday-Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID C MELLON/           Primary Examiner, Art Unit 1796